IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN RE: APPEAL OF EAST TORRESDALE            :   No. 178 EAL 2020
CIVIC ASSOCIATION                           :
                                            :
                                            :   Petition for Allowance of Appeal from
PETITION OF: KEVIN GOODCHILD                :   the Order of the Commonwealth
                                            :   Court


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.